Citation Nr: 1547002	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  13-21 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left knee disability to include: degenerative joint disease and degenerative medial meniscus and chondromalacia.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to September 1988, from November 1990 to May 1991 and from November 2004 to March 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.
 
The Veteran filed an appeal of the 10 percent rating for her left knee in September 2009.  A statement of the case (SOC) was issued in August 2013, and the Veteran filed a timely substantive appeal.  The Board notes that in an April 2014 rating decision, the RO granted service connection separately for degenerative joint disease of the right knee effective January 30, 2014.  The RO recharacterized the Veteran's left knee disability as degenerative joint disease, left knee, degenerative medial meniscus and chondromalacia of the patella, left knee, effective January 30, 2014.  Thus, the Board has characterized the issues on appeals as noted above. 

The Board remanded the claim in May 2015 for additional development (obtaining Social Security Administration (SSA) records and obtaining a VA examination).  The Board's order was fully complied with as the SSA records were obtained and the Veteran was provided with a VA examination in June 2015.  As such there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by: flexion functionally limited to 60 degrees, normal extension, objective evidence of painful motion, and x-ray evidence of arthritis (degenerative joint disease); the Veteran's left knee disability is not manifested by recurrent subluxation or lateral instability, dislocated or removed semilunar cartilage, or impairment of the tibia and fibula.
 
2.  The Veteran's right knee disability is manifested by: flexion functionally limited to 70 degrees, normal extension, objective evidence of painful motion, and x-ray evidence of arthritis (degenerative joint disease); the Veteran's right knee disability is not manifested by recurrent subluxation or lateral instability, dislocated or removed semilunar cartilage, or impairment of the tibia and fibula.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for degenerative joint and degenerative medial meniscus and chondromalacia of the patella of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5014, 5256 -5262 (2015).

2.  The criteria for an initial rating in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5014, 5256 -5262 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, Social Security Administration (SSA) records and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but she declined.

The Veteran was also provided with several VA examinations in March 2009, November 2009, January 2014, November 2014, and June 2015 (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, provided the information necessary to fairly rate the Veteran's knee disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor her representative, has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating: Left and Right Knees

The Veteran contends that she is entitled to initial ratings in excess of 10 percent for her left and right knee disabilities.  The Veteran first filed a service connection claim for her left knee in May 2008.  In September 2009 the RO granted the Veteran service connection for degenerative joint disease, bilateral knees and degenerative medial meniscus and chondromalacia of the patella, left knee with an evaluation of 10 percent effective May 5, 2008.

In an April 2014 rating decision, the RO granted service connection separately for degenerative joint disease of the right knee with a separate compensable evaluation of 10 percent effective January 30, 2014.  The RO recharacterized the Veteran's left knee disability as degenerative joint disease, left knee, degenerative medial meniscus and chondromalacia of the patella of the left knee effective January 30, 2014.  Thus, the Board has characterized the issues on appeal as noted above.

Although the Veteran was rated for service connection for each knee separately, the Veteran was examined for disorders of both knees contemporaneously.  In order to avoid undue repetition and confusion, the Veteran's the results of the examinations as relating to both knees will be discussed contemporaneously.

Both of the Veteran's knees were x-rayed in January 2005.  The x-ray report noted an impression of mild to moderate bilateral degenerative joint disease.

In February 2007, the Veteran's left knee was scanned with magnetic resonance imaging (MRI).  The MRI scan indicated that the Veteran had chondromalacia of the patella, and degeneration and possible intrasubstance degenerative tear of the junction of the posterior horn and body of the medial meniscus.

An x-ray, of the Veteran's left knee taken in March 2009, indicated that very minimal degenerative joint disease was present in the form of a minimal bony spur formation involving the tibial spine and poster patella surface areas, but that no other abnormality could be seen.

In March 2009, the Veteran was examined at a VA facility in conjunction with her claim for service connection for a left knee disability.  The Veteran reported that she was only able to stand for 15 to 30 minutes.  The examiner noted that there was no objective evidence of pain with active motion of either the left or right side.  On range of motion testing, the Veteran demonstrated flexion for 140 degrees bilaterally and normal left knee extension.  The examiner also indicated that there was no instability, clicks or snaps, abnormal tendons or bursae, grinding patellar abnormality, meniscal abnormality, or other knee abnormalities bilaterally.  The examiner noted that there was no functional limitation with walking.  The examiner diagnosed the Veteran with degenerative medial meniscus and chondromalacia patella of the left knee and determined the right knee was normal.

The Veteran received another MRI scan of her left knee in May 2009.  The MRI report noted an impression of chondromalacia of the patella and degeneration and possible intrasubstance degenerative tear of the junction of the posterior horn and body of the medial meniscus.

In July 2009, the Veteran underwent an MRI with contrast dye.  The report notes an impression of mild chondromalacia of the cartilage overlying the junction of the medial and lateral patellar facets with minimal subcortical cystic changes in the underlying patella at that region.

The Veteran was also examined at a VA facility in in November 2009, although the examination report was not completed until December 2009.  The Veteran reported to the examiner that she had daily pain in the left knee.  The Veteran also indicated that some days she could not walk at all.  At this examination the Veteran's left flexion was to 80 degrees.  The Veteran refused to attempt further flexion, and she requested the examiner not to passively flex her knee.  The Veteran's right knee flexion was to 140 degrees.  As with the previous examination, there was no objective evidence of pain with active motion on either the right or left side, and extension was normal in both knees.  The examiner diagnosed the Veteran with chondromalacia patella with degenerative tear of the medial meniscus of the left knee and determined the right knee was normal.

In a December 2012 application for SSA benefits the Veteran indicated that she could no longer perform prolonged sitting or standing, and that somedays she could not walk or stand up straight.  The Veteran further indicated that the pain was too severe to function without medication; specifically it was too painful to bend, squat, kneel, flex, walk, run, lift, push, or pull.  The Veteran also indicated that sometimes the pain is so bad that she cannot sleep.

In March 2013 the Veteran was evaluated by a physician in order to determine her eligibility for SSA benefits.  The physician noted that both knees have excessive crepitation on motion and a flexion to 130 degrees.  The physician also noted that both knees appeared to be stable on motion.  The physician diagnosed the Veteran with mild osteoarthritis of both knees with a loss of 10 to 15 percent of motion of both the left and right knee.  The physician indicated that the Veteran appeared to be using a cane, knee braces, and ankle braces although, in his opinion, she did not require them.  Nevertheless, the physician indicated that, due to the Veteran's severe osteoarthritis in both knees, he would limit her standing and walking to two hours per day.  The physician also recommended the Veteran should rarely use stairs and ladders, stoop, crawl, or kneel.

The Veteran was also examined at a VA facility in January 2014.  The Veteran reported that since beginning treatment her left leg has begun to occasionally give way and fall.  The Veteran also reported that her left knee causes her daily pain that was 8/10.  The Veteran also reported that the pain may increase to 10 out of 10 for no reason at all two to three days per week. The Veteran indicated that the average pain intensity of the right knee was 7/10.  The Veteran reported that the pain level would increase to 10 out of 10 with sitting or standing for more than 30 minutes, and that her right knee might buckle as well.  Both the left and right knee flexion ended at 20 degrees, and objective evidence of painful motion began at five degrees in both knees.  

Extension was normal in both knees, and there was no objective evidence of painful motion in either knee.  The examiner indicated that the Veteran had additional limitation of range of motion following repetitive use characterized by less movement than normal, weakened movement, and pain on movement.  The examiner, however, also noted that the Veteran was not seen during a flare-up, and, therefore, the examiner was unable to render an opinion regarding the degree of functionality loss during a flare-up without resorting to speculation.  

Furthermore, the examiner concluded that the true limitations of range of motion were not actually assessed, because the Veteran was observed in the waiting room flexing her left knee to at least 100 degrees and flexing her right knee to at least 90 degrees.  The examiner was unable to test for instability.  The examiner did not find any change in the Veteran's health since the previous VA examination.

In November 2014 the Veteran was examined at a VA facility, although the examination report was not completed until December 2014.  The Veteran demonstrated left knee flexion to 70 degrees and right knee flexion to 80 degrees, and extension were normal in both knees.  A joint stability test was performed, and there was no joint instability of either the left or the right knee.  Additionally, the examiner noted that there was no ankylosis of either the right or left side.  The examiner noted that the Veteran was able to perform at least three repetitions of use in each knee, and there was no additional functional loss or loss of range of motion after three repetitions.

The Veteran was once again examined at a VA facility in June 2015, but the report was not completed until July 2015.  The Veteran reported that her left knee has begun to slip out of joint and become progressively worse with pain.  The left knee flexion was to 60 degrees with normal extension.  A joint stability test was performed on the left knee, but no joint instability was detected.  The right knee flexion was to 70 degrees, and extension was normal.  A joint stability test was performed on the right knee, but no joint instability was found in that knee either.  The examiner determined that the Veteran's condition limited her ability for weight bearing and ambulation, kneeling, squatting, and stair climbing.  Additionally, the examiner noted that there was no ankylosis of either the right or left side.  The examiner noted that the Veteran was able to perform at least three repetitions of use in each knee, and there was no additional functional loss or loss of range of motion after three repetitions.

The RO granted service connection for the Veteran's left knee disability and assigned an initial of 10 percent rating for disability under Diagnostic Code 5014-5010; a hyphenation of the diagnostic codes for osteomalacia and arthritis due to trauma, substantiated by x-ray findings respectively.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 5010 indicates that arthritis due to trauma, substantiated by x-ray findings are rated as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The RO granted service connection for the Veteran's right knee disability and assigned an initial rating of 10 percent per Diagnostic Code 5010-5260; for arthritis due to trauma, substantiated by x-ray and limitation of flexion respectively.  Although the Board notes that this Diagnostic Code is different for the Diagnostic Code assigned to the Veteran's left knee, the Board has a duty to review the Veteran's eligibility for all applicable Diagnostic Codes.  Accordingly, for ease of reading, the Board will address the eligibility criteria of each potentially applicable Diagnostic Code contemporaneously.

The diagnostic rating codes for limitation of motion are: leg, limitation of flexion, Diagnostic Code 5260; leg, limitation of extension, Diagnostic Code, 5261; knee, ankylosis of, Diagnostic Code 5256; knee, recurrent subluxation or lateral instability, Diagnostic Code 5257; cartilage, semilunar, dislocated, with frequent episode of "locking," pain, and effusion into the joint, Diagnostic Code 5258; cartilage, semilunar, removal of, symptomatic, Diagnostic Code 5259; tibia and fibula, impairment of Diagnostic Code 5262.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-5262.

Under Diagnostic Code 5260, a non-compensable rating is assigned when flexion is limited to 60 degrees.  A 10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees, and 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A review of the multiple examinations that the Veteran underwent reveals that the Veteran's most restrictive left knee flexion was to 60 degrees (aside from the January 2014 examination).  The Board notes that, at a January 2014 VA examination, the Veteran's left knee flexion was measured as being limited to 20 degrees.  The examiner, however, concluded that this was not an accurate measurement, because the Veteran was observed flexing her left knee to at least 100 degrees in the waiting room.  This observation, combined with the outlying nature of the measurement, leads the Board to conclude that the limitation of motion measurements conducted at this examination are inadequate for rating purposes.  Nevertheless, in light of the trend of all the credible measurements, the Board concludes that the Veteran's left knee flexion is to 60 degrees.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.

The Board notes that, at the January 2014 VA examination, the Veteran reported that she occasionally experienced painful flare-ups (experiencing rare instances of 10 out of 10 on a pain scale rather than typical instances of 7 out of 10 on a pain scale), also reported that some days she cannot walk at all, and was observed manifesting functional loss in the form of less movement than normal, weakened movement, and pain on movement.  

Nevertheless, as previously noted, the examiner indicated that the Veteran's performance during the examination was contradicted by her behavior in the waiting room, and the examiner concluded that any determination of a functional loss would be speculative.  Furthermore during the November 2014 and January 2014 VA examinations, the examiners both noted that the Veteran was able to perform at least three repetitions of use in each knee, and there was no additional functional loss or loss of range of motion after three repetitions.  Accordingly, the Board concludes that the Veteran's measured left knee flexion is also indicative of functional loss.  See DeLuca; 38 C.F.R. §§ 4.40 & 4.45.  A non-compensable rating is assigned when, after taking functional loss into consideration, the flexion is limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Accordingly, the Veteran is not entitled to an initial compensable rating for the left knee based on the application of Diagnostic Code 5260.

A review of the multiple examinations that the Veteran underwent reveals that the Veteran's most restricted right knee flexion was to 60 degrees.  The Board notes that, at a January 2014 VA examination, the Veteran's right knee flexion was measured as being limited to 20 degrees.  For the reasons previously stated, however, the Board does not find this measurement to be probative based on the observations of the Veteran in the examination room.  Nevertheless, in light of the trend of the measurements, the Board concludes that the Veteran's left knee flexion was limited to 70 degrees.  For the reasons substantially similar to the reasons previously stated during the discussion of the left knee flexion, the Board finds that the Veteran's measured flexion of the right knee is indicative of the Veteran's actual functional loss.  Flexion to 70 degrees does not warrant a compensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Accordingly, the Veteran is not entitled to an initial rating in excess of 10 percent based on Diagnostic Code 5260 for the right knee either.

Under Diagnostic Code 5261, a non-compensable rating is assigned when extension is normal.  A 10 percent rating is assigned when extension is limited to 10 degrees.  A 20 percent rating is assigned when extension is limited to 15 degrees.
A 30 percent rating is assigned when extension is limited to 20 degrees.  A 40 percent rating is assigned when extension is limited to 30 degrees, and a rating of 50 percent is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Veteran's left knee and right knee extensions were both normal at five separate VA examinations conducted in March 2009, November 2009, January 2014, November 2014, and June 2015.  Furthermore, the Veteran's left knee and right knee extensions were normal at a March 2013 evaluation for SSA benefits.  Furthermore, as previously noted, in the November 2014 and June 2015 examinations, the examiners indicated that there was no additional loss of motion after three repetitions.  See Deluca.  Therefore, the Veteran is not entitled to compensable rating for either knee disability based on Diagnostic Code 5261.

At two separate examinations, conducted in November 2014 and June 2015, examiners determined that the Veteran did not have ankylosis, and, therefore, the Veteran is not eligible a higher rating based on Diagnostic Code 5256.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  At three separate examinations, conducted in March 2009, November 2014, and June 2015, examiners determined that the Veteran did not have joint instability based on significant physical testing, and, therefore, the Veteran is not entitled to an additional rating based on Diagnostic Code 5257.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  To this end, the Board acknowledges the Veteran's complaints of instability and giving way, and observes that the Veteran wears a knee brace (purportedly for stability with ambulation).  However, as noted, repeated clinical testing has not substantiated the Veteran's claims of instability in either knee. 

There is no evidence in the record to indicate the removal of semilunar or dislocated cartilage or effusion of either knee, and, therefore, the Veteran is not entitled to a higher rating based Diagnostic Codes 5258 and 5259.  For example, at the July 2015 VA examination, the examiner specifically indicated that the Veteran had never experienced a meniscal condition.

Finally, after reviewing the record the Board finds no evidence of record indicating that the Veteran has any impairment of the tibia and fibula of either knee.  Furthermore, the Board notes that the physician evaluating the Veteran in the March 2013 SSA evaluation found that the Veteran does not require knee braces, ankle braces, or a cane to be ambulatory.  Accordingly, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent based on Diagnostic Code 5262 for either knee.

Under Diagnostic Code 5003, degenerative arthritis will be rated on the basis of limitation of motion for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

As previously noted, evidence of degenerative joint disease in both knees was detected in on an x-ray on January 2005, and evidence of degenerative joint disease in the left knee was detected on an x-ray in March 2009.  Accordingly, the Veteran qualifies for a disability rating of 10 percent for each of her knees per Diagnostic code 5003.  The weight of evidence indicates that the Veteran does not meet the criteria for any disability rating based on limitation of motion for either knee.  Therefore, a disability rating in excess of 10 percent is not warranted for limitation of motion.  Also, an additional compensable rating is not warranted for ankylosis, joint instability, removal of semilunar or dislocated cartilage, or malunion or nonunion of the tibia and fibula.

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for each disability on appeal is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  As previously noted, the schedular criteria applicable to this case provides for compensable ratings based on limitation of motion based on the specific joints involved, but provides for a minimum compensable rating of 10 percent in the event that x-ray evidence of a disability exists that is otherwise non-compensable.  Her left and right knee disabilities have repeatedly manifested by non-compensable limitation of motion on numerous VA examinations.  The Board, therefore, finds that her symptomology and impairment are more than contemplated by the schedular criteria, and that additional evaluations are not warranted based on ankylosis, joint instability, removal of semilunar or dislocated cartilage, or malunion or nonunion of the tibia and fibula.  

Moreover, because the Diagnostic Codes used to evaluate a knee disability require the Board to consider all of the Veteran's symptoms in determining whether the range of motion is functionally limited, the Board is essentially tasked with considering of all of the Veteran's knee related symptoms within the parameters of the schedular rating that is assigned. 

Additionally, the Board acknowledges the fact that the Veteran wears knee braces and uses a cane.  However, the use of these assistive devices do not render the Veteran's service connected knee disabilities unique or unusual, and they do not mean that the schedular rating criteria do not adequately describe the symptoms of the Veteran's service connected disabilities, so as to trigger referral for extraschedular consideration. 

First, the use of an assistive device is not unexpected when a person experiences significant pain in the knees.  That is, it is not a unique or unusual result of lower extremity disabilities.  Second, the use of an assistive device or cane is not a "symptom" of the Veteran's disability; rather, it is the result of knee symptoms such as pain, tenderness and limitation of motion.  In other words, the Veteran uses a cane because of pain in her knees, but pain is a symptom that is specifically contemplated by the schedular rating criteria.  Instability was also evaluated with regard to the Veteran's knees, and as such, the use of a brace for stability would be contemplated within the schedular rating criteria.  The same is true with limitations with walking, sitting, or standing.  The Veteran has noted that she has difficulty walking because of an increase in pain.  Here, there are higher schedular ratings that take into account increased pain. 

Accordingly, the Board finds that the weight of the evidence simply fails to demonstrate that the Veteran is entitled to an extraschedular rating for her left and right knee disabilities.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to a disability rating in excess of 10 percent for her left knee and right knee disabilities is denied.


ORDER

An initial rating in excess of 10 percent for degenerative joint disease and degenerative medial meniscus and chondromalacia of the patella of the left knee is denied.

An initial rating in excess of 10 percent for degenerative joint disease of the right knee is denied

____________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


